Title: To John Adams from Thomas Cushing, 9 April 1785
From: Cushing, Thomas
To: Adams, John


          
            Dear Sir,
            Boston April 9th: 1785
          
          I am obliged to you for your favor of the 25th. Octr. last & for the intelligence it contained relative to the line between this State & Nova Scotia. I have lately at the request of the General Court forwarded to our Delegates at Congress the report of the Agents that were sent last fall to the Eastern parts of this State to make enquiry whether any encroachments had been made upon this State by the British; & also a number of other Papers relative to the boundary Line above referr’d to, I suppose you will soon hear from Congress upon this subject— I congratulate you upon your being appointed a Minister at the Court of Great Britain & hope the appointment will be agreeable to you, I sincerely wish you success in all your negociations & hope you will be able to do essential service to the United States by making a treaty of Commerce with that Nation that may be mutually beneficial. Our People begin to be very restless & uneasy under the restrictions & embarrassments our Trade labors under at the English Ports & will not any longer rest satisfied unless this Government or Congress retaliate—
          Colo. Norton, who will deliver you this Letter, is employed as an Agent from the County of Dukes County to apply to the British Government for Compensation for the Stock taken from the Inhabitants of said County in the year 1778, he has had the permission of this Commonwealth for this purpose several times during the War—
          
          If your Excellency can render him any service, it will be to the advantage of the Commonwealth at large, as the money that may be obtained for these People will be principally, if not wholly, applied to the payment of their Taxes for which they now stand indebted—
          With great Respect & Esteem, / I have the honor to be, / Dear Sir, / Your most Obedt. hble Servt.
          
            Thomas Cushing
          
        